DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/10/2022 have been considered by the Examiner.

Claim Objections
Claim(s) 1and 11 are objected to because of the following informalities:  
Claim(s) 1 and 11 recite a term “an internal fault” at multiple instances. The Examiner suggests recitation of “the internal fault” to refer to the same element in subsequent instances after the first introduction to restore antecedent clarity. 
Claim(s) 1 and 11 recite phrase “the presence or absence of an internal fault” at line 1. The Examiner suggests amending the phrase to recite “presence or absence of an internal fault” to restore clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 1, a limitation "accepting the first electrochemical cell or second electrochemical cell based on the measuring detecting the absence of an internal fault; or discarding the first electrochemical cell or second electrochemical cell based on the measuring detecting the presence of an internal fault in the electrochemical cell” render the claim indefinite because it is unclear how the measuring step and the detecting are related by the phrase “measuring detecting”.  For examination purpose, the Examiner assumes the limitation to read “accepting the first electrochemical cell or the second electrochemical cell as an accepted cell based on the measuring and detecting the absence of an internal fault in the accepted cell; or discarding the first electrochemical cell or the second electrochemical cell as a discarded cell based on the measuring and detecting the presence of an internal fault in the in the discarded cell”. See MPEP § 2173.05(d). 
Regarding claim 11, a limitation “wherein the absence of a differential voltage or rate of change of differential voltage detects the absence of an internal fault” render the claim indefinite because step "the absence of a differential voltage” lacks antecedent basis. For examination purpose, the Examiner assumes the limitation to read “wherein the absence of the rate of change of differential voltage detects the absence of the internal fault”. See MPEP § 2173.05(d).
Dependent Claim(s) 2-10 and 12-20 not specifically addressed share the same 112(b) rejection as the rejected base Claim(s). Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nayar et al. (US 20160336623; hereinafter Nayar) in view of Ma et al. (US 20160036251).
Regarding claim 1, Nayar teaches in figure(s) 1-16 a process for detecting the presence or absence of an internal fault in an electrochemical cell (para. 83 -  A battery, comprise one or more (e.g., a plurality of) electrochemical cells Individual cells can be electrically coupled to one another in series and/or in parallel; figures 9,10) comprising: 
measuring (@diff-opamps 911,910,912; figure 9) for a measurement time (Cell Voltage vs. test_time in figures 13-14) a voltage difference or a rate of change in voltage difference between a test terminal (terminal 906,908; figure 9) of a first electrochemical cell (cell 901b) and a test terminal (terminal 907,909) of a second electrochemical cell (cell 901c) wherein the test terminals have the same polarity (para. 142 - Differential voltages may be measured at two or more locations differential readings can be taken across proximal and distal ends of the ballast lines 805 and 806, and 906 and 907; figures 8-9), and wherein an opposite terminal of said first electrochemical cell are connected in common as a common terminal (para. 226 - battery can include a common single point connector… The battery can include a plurality of wires having a first end and a second end. The first end can be connected to at least one of the electrochemical cells (e.g., directly or indirectly). In some cases, the first end can be connected to a common single point connector, and the common single point connector can be connected to at least one of the electrochemical cells. The second end can be connected, for example, to control circuitry (e.g., directly or indirectly) or to another common single point connector);

    PNG
    media_image1.png
    522
    484
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    685
    382
    media_image2.png
    Greyscale

accepting the first electrochemical cell or second electrochemical cell based on the measuring detecting the absence of an internal fault (para. 8 - detecting a failure or fault condition in an electrochemical energy storage device, such as a seal breach, using an electrical signature); or 
discarding (para. 8 - a breached cell is inactivated, cooled, discharged and/or replaced) the first electrochemical cell or second electrochemical cell based on the step of the measuring detecting the presence of an internal fault (fault 1300/1420 in figures 13-14; para. 8 - detecting a failure or fault condition in an electrochemical energy storage device, such as a seal breach, using an electrical signature) in the electrochemical cell.
Nayar does not teach explicitly an opposite terminal of said second electrochemical cell are connected in common as a common terminal.
However, Ma teaches in figure(s) 2-5 an opposite terminal of said second electrochemical cell are connected in common as a common terminal (negative terminals connectable as common ground in fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nayar by having an opposite terminal of said second electrochemical cell are connected in common as a common terminal as taught by Ma in order to provide parallel connection of the cells as a design option as evidenced by "A quick low-voltage rechargeable battery is switched between a charging mode and a discharging mode … in the charging mode, the power management circuit switches the battery cells to respectively connect to a charging source and to be charged, and the battery cells are not connected in series." (abstract).

Regarding claim 2, Nayar teaches in figure(s) 1-16 the process of claim 1 further comprising measuring (BMS boards 1001/1010/1020) a voltage difference or a rate of change in voltage difference between the test terminal of: (A) the first electrochemical cell (1st cell terminal 1011 in figure 10 or battery 1215 cell 1; figure 12) or the test terminal of the second electrochemical cell (2nd  cell terminal 1021 in figure 10 or battery 1215 cell 2; figure 12), and (B) a test terminal of a third electrochemical cell (3rd  cell terminal 1031 in figure 10 or battery 1215 cell 3; figure 12) for a second measurement time, where the test terminal of the third electrochemical cell is of the same polarity as the test terminal of the first electrochemical cell or the second electrochemical cell.

Regarding claim 3, Nayar teaches in figure(s) 1-16 the process of claim 1, wherein the measurement time is from 1 second to 24 hours (para. 192 - fluctuations in cell voltage during constant current charging, discharging or resting over a period of milliseconds, seconds, and/or minutes), optionally 2 to 3 hours.

Regarding claim 4, Nayar teaches in figure(s) 1-16 the process of claim 1, wherein each of the first electrochemical cell and the second electrochemical cell is a lithium-ion cell (para. 102 - Li∥Pb-Sb cells comprising a lithium-ion).

Regarding claim 5, Nayar teaches in figure(s) 1-16 the process of claim 1, wherein the internal fault is a short (para. 204 - electrical signature can be further indicative of shorting of the negative electrode with the positive electrode; internal leak/short; figure 14).

Regarding claim 6, Nayar teaches in figure(s) 1-16 the process of claim 1, wherein the internal fault is not a short (para. 156 - detect ground fault or leakage current conditions in cells).

Regarding claim 8, Nayar teaches in figure(s) 1-16 the process or claim 1, wherein the first electrochemical cell and the second electrochemical cell are at a same temperature, a same state of charge (para. 165 - all cells are bypassed, at which point, they may have about the same SOC), or both the same temperature and the same state of charge (para. 180 - daughter boards can perform actions that control one or more cells such as, for example, increasing or decreasing temperatures of cells, balancing the voltages and/or SOC of cells or groups of cells (e.g., cell modules)).

Regarding claim 9, Nayar teaches in figure(s) 1-16 the process of claim 1, wherein the common terminal is positive (para. 83 - positive terminal of a first cell can be connected to a positive terminal of a second, and/or additional, cell(s)).

Regarding claim 10, Nayar teaches in figure(s) 1-16 the process of claim 1, wherein the common terminal is negative (para. 106 -  Individual cells of the plurality can be electrically coupled to one another in series and/or in parallel; figure 10).

Claim(s) 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nayar in view of HE et al. (US 20170203654).
Regarding claim 11, Nayar teaches in figure(s) 1-16 a process of detecting the presence or absence of an internal fault in an electrochemical cell (para. 83 -  A battery, comprise one or more (e.g., a plurality of) electrochemical cells Individual cells can be electrically coupled to one another in series and/or in parallel; figure 9) comprising: 
electrically connecting in common (para. 178 - common interconnect negative lead busbars 1033/1021/1011; figures 10,9) a first electrochemical cell terminal with a second electrochemical cell terminal, the first electrochemical cell terminal and second electrochemical cell terminal (para. 178 - multiple cells in parallel) each being positive or negative (para. 84 - cells can be arranged in parallel, in series, or both in parallel and in series (C). Further, cell modules, packs, cores, CEs and/or systems can be connected in series and/or in parallel. Interconnections 101 may connect individual cells and/or groups of cells; para. 137 - Each of 901a-901c can comprise or represent one cell or multiple cells in parallel (e.g., each of 901a-901c can be individual cells or parallel strings of cells; figures 1,10); 
measuring (@diff-opamps 911,910,912; figure 9) a voltage of the first electrochemical cell (cell 901b) and the second electrochemical cell (cell 901c) for a measurement time (Cell Voltage vs. test_time in figures 13-14), wherein the measurement time is from 1 minute to 5 days (para. 192 - fluctuations in cell voltage during constant current charging, discharging or resting over a period of milliseconds, seconds, and/or minutes); and 
detecting the presence or absence of a rate of change of differential voltage (para. 142 - Differential voltages may be measured at two or more locations differential readings can be taken across proximal and distal ends of the ballast lines 805 and 806, and 906 and 907; figures 8-9) between the first electrochemical cell and the second electrochemical cell, wherein the presence of a rate of change of differential voltage beyond a predetermined threshold (para. 116 - a maximum allowable spread in cell-to-cell voltage can be determined to be about, or less than about, 1 milli-Volt) detects the presence of an internal fault (para. 8 - detecting a failure or fault condition in an electrochemical energy storage device, such as a seal breach, using an electrical signature), or wherein the absence of a differential voltage or rate of change of differential voltage detects the absence of an internal fault.
Nayar does not teach explicitly rate of change of differential voltage.
However, HE teaches in figure(s) 1-6 rate of change of differential voltage (424 in fig. 4). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nayar by having rate of change of differential voltage as taught by HE in order to provide a known cell measuring criteria as evidenced by "lithium plating parameter or indicator may be based on a differential open circuit voltage of a battery cell, or a ratio of differential voltage of the at least one cell as a function of time to cell charging rate of the at least one cell. " (abstract).

Regarding claim 12, Nayar teaches in figure(s) 1-16 the process of claim 11 wherein the first electrochemical cell and the second electrochemical cell are of substantially the same state of charge (para. 165 - all cells are bypassed, at which point, they may have about the same SOC).

Regarding claim 13, Nayar teaches in figure(s) 1-16 the process of claim 11 wherein the step of detecting is independent of temperature (para. 113 - emperature of the system varies, by varying the look-up parameter and adjusting current control, the battery management system can enable an accurate mechanism of compensating for impedance mismatch).

Regarding claim 14, Nayar teaches in figure(s) 1-16 the process of claim 11 wherein the differential voltage is due to an internal short of less than 10 microAmperes (para. 116,131 :– ranging 1mV thru 10k resistor ) or a resistance greater than 300,000 Ohms.

Regarding claim 15, Nayar teaches in figure(s) 1-16 the process of claim 11, wherein each of the first electrochemical cell and the second electrochemical cell is a lithium-ion cell (para. 102 - Li∥Pb-Sb cells comprising a lithium-ion).

Regarding claim 16, Nayar teaches in figure(s) 1-16 the process of claim 11, wherein the internal fault is a short (para. 204 - electrical signature can be further indicative of shorting of the negative electrode with the positive electrode; internal leak/short; figure 14).

Regarding claim 17, Nayar teaches in figure(s) 1-16 the process of claim 11, wherein the first electrochemical cell or the second electrochemical cell is a reference cell comprising a known and measured internal fault (para. 111 - the system can derive the impedance at a given temperature using the look-up table) or a known absence of an internal fault.

Regarding claim 18, Nayar teaches in figure(s) 1-16 a system for detecting an internal fault in an electrochemical cell by the process of claim 1 comprising: 
an array of electrochemical chemical cells having at least three electrochemical cells (para. 83 -  A battery, comprise one or more (e.g., a plurality of) electrochemical cells Individual cells can be electrically coupled to one another in series and/or in parallel; figures 9,10), the array comprises 
a reference cell having a reference terminal and an opposite reference terminal (para. 151 -  voltage produced by the thermocouple can be compared with a reference voltage; para. 142 - A voltage drop measurement can be made across two power transmitting wire routes via secondary, un-loaded, voltage sense leads to measure the losses and automatically adjust the current controlling device to make up for the difference); 
a first electrochemical cell (cell 901b) having a first terminal (terminal 906,908; figure 9) and a first opposite terminal; and 
a second electrochemical cell (cell 901c) having a second terminal (terminal 907,909) and a second opposite terminal, the first terminal and the second terminal and the reference terminal having a common polarity (+ polarity); and 
a voltage measurement device (@diff-opamps 911,910,912 with processor 904; figure 9 or daugterboards 1001/1010/1020; para. 180-181 :- voltage, current and temperature measurements made by a daughter board; para. 142 - Differential voltages may be measured at two or more locations differential readings can be taken across proximal and distal ends of the ballast lines 805 and 806, and 906 and 907; figures 8-9); 
wherein 
the reference terminal, the first terminal and the second terminal are connected in common (connected by transistor 914 in figure 9); 
the first opposite terminal and the second opposite terminal each in open circuit (para. 48-49 :- CE contains cores that are connected in parallel with appropriate bypass electronic circuitry, thus enabling a core to be disconnected while continuing to allow the other cores to store and return energy; para. 54 - open circuit voltage” or “OCV,” as used herein, generally refers to the voltage of a cell (e.g., fully or partially charged) when it is disconnected from any circuit or external load i.e., when no current is flowing through the cell; figures 9-11); and 
the voltage measurement device (904,910,911,912 or 1101,1020) is electrically connectable or connected (connected - terminals or connection 1032; figures 9,10) to the first opposite terminal and the opposite reference terminal, or the voltage measurement device is electrically connectable or connected to the second opposite terminal and the opposite reference terminal.

Regarding claim 19, Nayar teaches in figure(s) 1-16 the system of claim 18, wherein the array comprises three to ten electrochemical cells (3 cells in figure 9).

Claim(s) 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nayar in view of Ma, and further in view of Fisher et al. (US 20130029245).
Regarding claim 7, Nayar in view of Ma teaches the process of claim 1, 
Nayar does not teach explicitly wherein the first electrochemical cell or the second electrochemical cell is a reference cell comprising a known presence of an internal fault or a known absence of an internal fault.
However, Fisher teaches in figure(s) 1-8 wherein the first electrochemical cell or the second electrochemical cell is a reference cell comprising a known presence of an internal fault or a known absence of an internal fault (para. 45 - differential voltage may be compared to either (i) a reference value in a look up table and/or (ii) to measured differences in voltages between other interconnects in the stack.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nayar by having wherein the first electrochemical cell or the second electrochemical cell is a reference cell comprising a known and optionally measured presence of an internal fault or a known absence of an internal fault as taught by Fisher in order to provide "A measurement device for measuring voltages along a linear array of voltage sources, such as a fuel cell stack, includes at least one movable contact or non-contact voltage probe that measures a voltage of an array element … voltage of fuel cell stack elements is measured relative to a common reference." (abstract, clm. 19).

Claim(s) 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nayar in view of HE, and further in view of Marshall et al. (US 4647860).
Regarding claim 20, Nayar in view of HE teaches the system of claim 18, 
Nayar does not teach explicitly wherein the voltage measurement device comprises a high resolution voltage measurement device having a 1 microvolt or less than 1 microvolt resolution.
However, Marshall teaches in figure(s) 1-5 wherein the voltage measurement device comprises a high resolution voltage measurement device having a 1 microvolt or less than 1 microvolt resolution (col. 1 lines 5-10 :- Standard voltage reference cells vary in voltage output when measured in the microvolt and nanovolt range.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nayar by having wherein the voltage measurement device comprises a high resolution voltage measurement device having a 1 microvolt or less than 1 microvolt resolution as taught by Marshall in order to provide "performing standard cell intercomparisons … an operator selects two cells in order to compare their relative voltage values." (abstract).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868